Case 2:20-cv-04516-JGB-DFM Document 11 Filed 07/16/20 Page 1iof1 Page ID #:280

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No. CV 20-04516-JGB (DFM) Date: July 16, 2020

 

Title Kevin Eddis Moore v. Gigi Matteson

 

 

 

Present: The Honorable Douglas F. McCormick, United States Magistrate Judge

 

 

 

 

 

Nancy Boehme Not Present
Deputy Clerk Court Reporter
Attorney(s) for Plaintiff(s): Attorney(s) for Defendant(s):
Not Present Not Present

 

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE WHY PETITION SHOULD
NOT BE DISMISSED FOR LACK OF JURISDICTION

 

 

 

On May 19, 2020, Petitioner filed a Petition for Writ of Habeas Corpus by a Person In State
Custody under 28 U.S.C. § 2254. See Dkt. 1. On June 2, the Court ordered Respondent to file a
response to the Petition. See Dkt. 4. On July 9, Respondent moved to vacate the order, arguing
that Petitioner’s failure to obtain authorization to file the instant second or successive Petition
deprives the Court of jurisdiction. See Dkt. 9. Respondent notes that Petitioner has filed several
habeas corpus petitions in federal court, all of which were dismissed either on the merits or as
second or successive. See id. at 3.

The Antiterrorism and Effective Death Penalty Act of 1996 (‘AEDPA”) “creates a
‘gatekeeping’ mechanism for the consideration of second or successive applications in district
court.” Felker v. Turpin, 518 U.S. 651, 657, (1996). Under this procedure, “[a]n individual seeking
to file a ‘second or successive’ application must move in the appropriate court of appeals for an
order directing the district court to consider his application.” Stewart v. Martinez-Villareal, 523
U.S. 637, 641 (1998). Thereafter, the appellate court “may authorize the filing of a second or
successive application only if it determines that the application makes a prima facie showing that
the application satisfies the requirements of’ AEDPA. 28 U.S.C. § 2244(b)(3)(C).

Having reviewed the Petition and the prior filings, it appears that the Petition is second or
successive. Nevertheless, the Court will afford Petitioner the opportunity to respond. Petitioner is
thus ORDERED to show cause in writing within twenty-eight (28) days of this order why the
Court should not dismiss this action for lack of jurisdiction. Petitioner is warned that failure to

respond will likely result in dismissal.
CV-90 (12/02) CIVIL MINUTES-GENERAL Initials of Deputy Clerk: nb
Page 1 of 1

 
